Order filed August 27, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00556-CV
                                  ____________

SALLY BLACKIE-SENGEL, STARRY SKIES RANCH, L.P., AND JO ARC
                  RESOURCES, INC., Appellants

                                        V.

      RAY ADREJCZAK AND WALT SCHOENVOGEL ATLANTIS
        POOLSCAPES AND CUSTOM FLOORS OF BRENHAM, INC.,
                           Appellees


                   On Appeal from the 335th District Court
                         Washington County, Texas
                        Trial Court Cause No. 36211

                                    ORDER

      This is an appeal from a judgment signed June 26, 2019. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-18-00517-CV.
      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-19-00556-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The
Clerk of this Court is directed to transfer all papers filed in the case, and certify all
Orders made, to the Court of Appeals for the First District of Texas.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.